Case 3:20-cv-05762-ZNQ-TJB Document 49 Filed 08/04/21 Page 1 of 2 PageID: 707




BLANK ROME LLP
A Pennsylvania LLP
Stephen M. Orlofsky
Nicholas C. Harbist
New Jersey Resident Partners
Michael R. Darbee
Blair A. Gerold
300 Carnegie Center, Suite 220
Princeton, NJ 08540
Telephone: (609) 750-2646
Facsimile: (609) 897-7286
Orlofsky@BlankRome.com
Harbist@BlankRome.com
MDarbee@BlankRome.com
BGerold@BlankRome.com
Attorneys for Plaintiffs

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY

 FEDERAL LAW ENFORCEMENT                       Civil Action No. 3:20-cv-05762-ZNQ-
 OFFICERS ASSOCIATION, et al.,                 TJB
                                 Plaintiffs,


             v.                                   DISCLOSURE REGARDING
                                                  THIRD PARTY LITIGATION
 GURBIR GREWAL, in his official
                                                         FUNDING
 capacity as Attorney General of the
 State of New Jersey, et al.,
                                                         (L. Civ. R. 7.1.1)
                             Defendants.

      Plaintiffs, Federal Law Enforcement Officers Association, New Jersey

Fraternal Order of Police, Richard Bowen, Joseph Jakubiec, and Christopher

Martinez, through their undersigned counsel, Stephen M. Orlofsky, Esq., of the law


                                           1
Case 3:20-cv-05762-ZNQ-TJB Document 49 Filed 08/04/21 Page 2 of 2 PageID: 708




firm Blank Rome LLP, make the following Disclosure Regarding Third-Party

Litigation Funding pursuant to L. Civ. R. 7.1.1:

            There is no person or entity not a party to this action
            providing funding for any portion of any Plaintiff’s
            attorneys’ fees and/or expenses for this litigation on a non-
            recourse basis in exchange for either: (1) a contingent
            financial interest based upon the results of the litigation;
            or (2) a non-monetary result that is not in the nature of a
            personal or bank loan, or insurance.



Dated: August 4, 2021                  /s/ Stephen M. Orlofsky
                                       BLANK ROME LLP
                                       A Pennsylvania LLP
                                       Stephen M. Orlofsky
                                       Nicholas C. Harbist
                                       New Jersey Resident Partners
                                       Michael R. Darbee
                                       Blair A. Gerold
                                       300 Carnegie Center, Suite 220
                                       Princeton, NJ 08540
                                       Telephone: (609) 750-2646
                                       Facsimile: (609) 897-7286
                                       Orlofsky@BlankRome.com
                                       Harbist@BlankRome.com
                                       MDarbee@BlankRome.com
                                       BGerold@BlankRome.com
                                       Attorneys for Plaintiffs




                                         2
